Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-169119 June 19, 2012 Barclays Bank PLC Airbag Yield Optimization Notes $ Notes linked to the common stock of Broadcom Corporation due December 31, 2012 $ Notes linked to the common stock of AGCO Corporation due December 31, 2012 $ Notes linked to the common stock of Las Vegas Sands Corp. due December 31, 2012 $ Notes linked to the common stock of Lincoln National Corporation due December 31, 2012 Investment Description Airbag Yield Optimization Notes (the Notes) are unsecured and unsubordinated notes issued by Barclays Bank PLC (the Issuer) linked to the performance of the common stock of a specific company (the underlying stock). The issue price of each Note will be $1,000. On a monthly basis, Barclays Bank PLC will pay you a coupon regardless of the performance of the underlying stock. At maturity, Barclays Bank PLC will either pay you the principal amount per Note or, if the closing price of the underlying stock on the final valuation date is below the specified conversion price, Barclays Bank PLC will deliver to you a number of shares of the applicable underlying stock equal to the principal amount per Note divided by the conversion price (the share delivery amount) for each of your Notes plus accrued and unpaid interest (subject to adjustments in the case of certain corporate events described in the prospectus supplement under Reference AssetsEquity SecuritiesShare Adjustments Relating to Securities with an Equity Security as the Reference Asset). Investing in the Notes involves significant risks. You may lose some or all of your principal amount. In exchange for receiving a coupon on the Notes, you are accepting the risk of receiving shares of the underlying stock at maturity that are worth less than the principal amount of your Notes and the credit risk of Barclays Bank PLC for all payments under the Notes. Generally, the higher the coupon rate on a Note, the greater the risk of loss on that Note.
